 

Dated 11 March 2013

 

Deed of Variation

 

BETWEEN:

 

1.UNITED BREWERIES INTERNATIONAL (UK) LIMITED, a Company registered in England
with number 1688201 whose Registered Office is at 75 Westow Hill, Crystal
Palace, London, SE19 1TX of the first part (“UBI (UK)”), and    2.KINGFISHER
BEER EUROPE LIMITED, a Company registered in England with number 02367133 whose
Registered Office is at Springfield House, Sandling Road, Maidstone, Kent ME14
2LP (formerly UBSN Limited) (“KBE”) of the other part

 

We refer to the Distribution Agreement dated October 9, 1998 and the
Supplemental Agreement dated October 24, 2001 entered into between UBI (UK)and
KBE (together the “Distribution Agreement”), pursuant to which UBI (UK) has
granted an exclusive sub-license to KBE of the Trade Marks in the Territory.

 

This Deed of Variation sets out the terms on which UBI (UK) and KBE have agreed
to amend the Distribution Agreement. The parties hereby agree that the
amendments set out in this Deed of Variation shall take effect from 9 October
2013.

 

Unless otherwise expressly stated to the contrary, defined terms used in this
Deed of Variation shall have the same meanings as defined in the Distribution
Agreement. The amendments will be incorporated into and form part of the
Distribution Agreement between UBI (UK) and KBE. For the avoidance of doubt, all
other terms relating to the Distribution Agreement remain unaffected by the
terms of this Deed of Variation and shall continue in full force and effect.

 

Amendments

 

1. In clause 1.1 of the Distribution Agreement the definitions of “Brewing
Agreement”, “Kingfisher Products” and “Territory” shall be deleted and replaced
with the following-       “Brewing Agreement means the contract brewing and
distribution agreement entered into between KBE and HUK on or around [March]
2013 and which has as its commencement date 9th October 2013;”        
“Kingfisher Products means Kingfisher beer;”

 



1

 

 

  “Territory United Kingdom, Belgium, the Netherlands, France, Germany, Italy,
Austria, Switzerland, Finland, Sweden, Norway, Denmark, Eire, Luxembourg,
Iceland, Greece, Spain, Portugal and Liechtenstein, Hungary, Malta, Poland,
Romania, Albania, Armenia, Azerbaijan, Belarus, Bosnia & Herzegovina, Bulgaria,
Croatia, Cyprus, Czech Republic, Estonia, Georgia, Kazakhstan, Latvia,
Lithuania, Macedonia, Moldova, Russia, Serbia, Slovakia, Slovenia,
Turkey,  Canada, the Caribbean Islands and Ukraine;”       2. In clause 1.1 of
the Licence Agreement the definition of “SN” shall be deleted and replaced with
the following definition-       “HUK means Heineken UK Limited, a company
registered in Scotland with number SC065527 and having its registered office at
2-4 Broadway Park, South Gyle Broadway, Edinburgh EH12 9JZ;”         All
references to “SN” throughout the Licence Agreement shall be deleted and
replaced with “HUK”.     3. Insert new clause 3.4, which shall read as follows:
      “It is agreed that KBE and HUK are to enter into a loan agreement on or
around [March] 2013 (the “Loan Agreement”), and that HUK requires security for
the performance by KBE of its obligations under the Brewing Agreement and the
Loan Agreement.  The parties acknowledge and agree that in the event that KBE
defaults on its obligations under the Brewing Agreement and/or the Loan
Agreement, HUK shall, at its option, acquire an exclusive licence from UBI (UK)
to use the Trade Marks for the purpose of producing, packaging, marketing,
distributing and selling the Kingfisher Products in the United Kingdom on the
terms and conditions of the sub-licence agreement to be entered into between
HUK, KBE, UBI (UK) and United Breweries Limited on or around the date of the
Brewing Agreement (the “Heineken Sub-Licence Agreement”).  In the event that the
licence granted to HUK comes into force in accordance with the terms set out in
the Heineken Sub-Licence Agreement, the parties agree that the terms of this
Agreement shall automatically be varied as follows:    

a)the United Kingdom shall be excluded from the definition of the Territory
until such time as the Heineken Sub-Licence Agreement is terminated.    

  For the avoidance of any doubt, the parties hereby give all necessary consents
and permissions to the variation of this Agreement in accordance with this
clause 3.4 and to the entry into the Heineken Sub-Licence Agreement.”

 



2

 

 

4. Clause 5.1 of the Distribution Agreement shall be deleted and replaced with
the following-       “This Agreement shall be deemed to have commenced on 9
October 1998 and shall continue for a period of 20 years from such date (the
“Initial Term”).”       This Deed of Variation shall be governed by and
construed in accordance with the laws of England.  The parties irrevocably
submit to the exclusive jurisdiction of the Courts of England and Wales in
respect of any claim, dispute or difference arising out of or in connection with
this agreement.         This document is executed as a deed and is delivered and
takes effect at the date written at the beginning of it.

 

Executed by United Breweries International (UK) Limited acting by Jerome
Merchant, a director.  

/s/ Jerome Merchant

    Signature of director         /s/ John Fisher  In the presence of:  
Signature of Witness       John Fisher    

Name of Witness

         

119 Egloff Circle

Folsom CA 95640

    Address of Witness           VP of Finance     Witness’s occupation/status  
 

  

3

 

 



Executed by Kingfisher Beer Europe Limited acting by Damon Swarbrick, a
director.   /s/ Damon Swarbick     Signature of director       In the presence
of:   /s/ Mark Davis     Signature of Witness       Mark Davis     Name of
Witness          

Springfield House,

Sandling Road

Maidstone, Kent

    Address of Witness           Company Secretary     Witness’s
occupation/status    

 



4

 

 